Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 30, 2004, which, inter aha, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed part time as a sander for a metal finishing company. When there was no more work available, claimant asked to be laid off from his job in order to move closer to school. The employer agreed to claimant’s request provided that no more work came in before his next scheduled work day. Claimant was informed the next day while picking up his paycheck that more work had arrived and he should report to the job for his next scheduled shift on May 6, 2003. Thereafter, claimant failed to report to work or call the employer. The Unemployment Insurance Appeal Board ruled, among other things, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause and that he made a willful false statement to obtain benefits when he stated on his application that he was laid off due to lack of work.
We affirm. Claimant was aware that continuing work was available and his desire to move closer to school does not constitute good cause for leaving his job under the circumstances of this case (see Matter of Martinez [Sweeney], 239 AD2d 764 [1997]; Matter of Kucich [Hudacs], 204 AD2d 929 [1994]; see also Matter of Lopez [Hartnett], 174 AD2d 923 [1991]). Any conflict as to whether claimant was actually laid off presented a credibility issue for the Board to resolve (see Matter of Luta [Commissioner of Labor], 305 AD2d 786, 787 [2003]; Matter of Lopez [Hartnett], supra). Inasmuch as substantial evidence supports the Board’s finding that claimant abandoned his job for personal and noncompelling reasons, it will not be disturbed. Furthermore, claimant’s indication on his application for unemployment insurance benefits that he was laid off provides *1052substantial evidence to support the Board’s finding that claimant made willful false statements to obtain benefits (see Matter of Bracci [Commissioner of Labor], 298 AD2d 823, 824 [2002]). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.